EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 of our report dated November 1, 2013 relating to the financial statements of View on Two, Inc. We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. Bongiovanni & Associates CPA’s Mike Bongiovanni, CPA, Principal 19720 Jetton Road, 3rd Floor Cornelius, NC 28031 Tel: 704-892-8733 Fax: 704-892-6487 Email: mikebongiovanni@msn.com /s/ Bongiovanni & Associates C.P.A’s Bongiovanni & Associates C.P.A’s November 7, 2013
